                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

    GERALD MARSHALL,                                )
                                                    )
                    Plaintiff,                      )
                                                    )
           v.                                       )    CIVIL ACTION NO. 5:19-CV-260 (MTT)
                                                    )
    ROBINS FINANCIAL CREDIT                         )
    UNION,                                          )
                                                    )
                    Defendant.                      )
                                                    )

                                                  ORDER

            Defendant Robins Financial Credit Union has moved to dismiss Plaintiff Gerald

    Marshall’s complaint. Doc. 14. Marshall, a consumer, alleges that Robins, a credit

    union, “is inaccurately reporting its tradeline (‘Errant Tradeline’) with an erroneous

    scheduled monthly payment amount of $524.00 on Plaintiff’s Trans Union 1 credit

    disclosure,” even though he “no longer has an obligation to make monthly payments to

    Robins,” in violation of the Fair Credit Reporting Act. Doc. 1 ¶¶ 7, 8. On March 5,

    2019, Marshall first noticed the alleged inaccuracy on his Trans Union credit

    disclosure. Id. ¶ 9. On April 12, he wrote Trans Union disputing the tradeline, stating

    he was no longer required to make monthly payments because the account was paid

    and closed and requested that Trans Union revise the credit report to reflect a $0.00

    monthly payment. Id. ¶¶ 10, 11. Trans Union then forwarded the dispute to Robins,

    and Robins failed or refused to report the scheduled monthly payment as $0.00. Id. ¶¶

    12, 13, 16. Marshall saw the same inaccuracy again on his June 4 Trans Union credit

    disclosure. Id. ¶ 16. In short, it appears Marshall contends Trans Union’s credit

    disclosures are inaccurate because Robins submitted erroneous information, the


1   Trans Union was previously terminated as a party pursuant to a stipulation of dismissal. Doc. 20.
    tradeline, to Trans Union.

           Robins contends the monthly payment amount is an “historical term” for an

    account that has been paid and closed, and it has thus not reported inaccurate or

    misleading information. Doc. 14-2 at 2−3. In support of its motion, Robins attached to

    its brief Marshall’s “credit report journal also known as ‘Tradeline’” dated February 1,

    2016. Id. at 2, 7. Presumably, but only presumably, this is the report Robins sent to

    Trans Union. Robins argues that “the report accurately sets forth the historical

    payment terms while simultaneously reflecting that the account has been paid in full

    and closed.” Id. at 3. The motion to dismiss thus turns on whether Robins reported an

    inaccurate tradeline to Trans Union. 2 15 U.S.C. § 1681s-2(A)−(B) (stating that a

    furnisher “shall not furnish any information relating to a consumer to any consumer

    reporting agency . . . that . . . is inaccurate” (emphasis added)).

           In its response to the motion, Marshall argues that “Robins’ arguments are

    based upon factual bases, and as such, will require discovery to resolve.” Doc. 16 at

    1−2. Courts generally do not consider matters outside the pleadings on a motion to

    dismiss. Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000).

    Federal Rule of Civil Procedure 12(b)(6)

                 is not designed to strike inartistic pleadings or to provide a
                 more definite statement to answer an apparent ambiguity and
                 the analysis of a 12(b)(6) motion is limited primarily to the face
                 of the complaint and attachments thereto. However, where
                 the plaintiff refers to certain documents in the complaint and
                 those documents are central to the plaintiff’s claim, then the

2 Marshall’s claim that Robins failed to conduct a reasonable investigation or correct the inaccurate
tradeline fails without proof of an inaccuracy. See Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1313
(11th Cir. 2018) (“Regardless of the nature of the investigation a furnisher conducted, a plaintiff asserting
a claim against a furnisher for failure to conduct a reasonable investigation cannot prevail on the claim
without demonstrating had the furnisher conducted a reasonable investigation, the result would have
been different; i.e., that the furnisher would have discovered that the information it reported was
inaccurate or complete, triggering the furnisher’s obligation to correct the information.”); see also Leones
v. Rushmore Loan Mgmt. Servs., LLC, 749 F. App’x 897, 901 (11th Cir. 2018) (“Plaintiff’s claims cannot
survive a motion to dismiss without some supportable allegation that the reported information is
inaccurate or incomplete.”)
                                                    -2-
             Court may consider the documents part of the pleadings for
             purposes of Rule 12(b)(6) dismissal, and the defendant’s
             attaching such documents to the motion to dismiss will not
             require conversion of the motion into a motion for summary
             judgment.

Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1368 (11th Cir. 1997)

(internal citations omitted) (emphasis added). In his complaint, Marshall refers to

Trans Union’s credit disclosures, which he allegedly has, and Robins’ tradeline. Doc. 1

¶¶ 7, 15, 16. It is not clear if Marshall has the tradeline, but clearly the Court cannot

consider the unauthenticated document Robins attaches to its brief (Doc. 14-2 at 7).

FED. R. CIV. P. 12(d) (“If, on a motion under Rule 12(b)(6) . . ., matters outside the

pleadings are presented to and not excluded by the court, the motion must be treated

as one for summary judgment under Rule 56.”); FED. R. CIV. P. 56(e) (“A supporting or

opposing affidavit must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant is competent to testify on the matters

stated. If a paper . . . is referred to in an affidavit, a sworn or certified copy must be

attached. . . .”); see Burnett v. Stagner Hotel Courts, Inc., 821 F. Supp. 678, 683 (N.D.

Ga. 1993) (Carnes, J.) (“In order for a document to be considered in support of or in

opposition to a motion for summary judgment, it must be authenticated by and

attached to an affidavit that meets the requirements of Rule 56(e) and the affiant must

be a person through whom the exhibits could be admitted into evidence [at trial].”).

      Again, Robins’ motion turns on the accuracy of the information Robins provided

to Trans Union. Documents referenced in the complaint―namely the March 5 and

June 4 Trans Union credit disclosures and the tradeline―are necessary to evaluate

the validity of Marshall’s claims.

       Accordingly, Marshall SHALL submit true and correct copies of the March 5,

2019 and June 4, 2019 Trans Union credit disclosures and the allegedly inaccurate

                                            -3-
tradeline no later than December 20, 2019. Because it is possible that Marshall does

not have Robins’ tradeline, Robins SHALL submit an admissible copy of the tradeline

submitted to Trans Union by December 20, 2019. A hearing on the motion to dismiss

(Doc. 14) will be held January 13, 2020 at 2:30 p.m.. Before then, the Court should

be able to determine if it will be necessary to convert the motion to dismiss to a motion

for summary judgment.

       SO ORDERED, this 3rd day of December, 2019.


                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                          -4-
